Citation Nr: 0116360	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board observes that the veteran submitted a claim in July 
2000 for entitlement to service connection for several 
disabilities, including those of the back, hand, wrist, and 
face, as well as tinnitus.  As these claims have not been 
adjudicated by the RO or prepared for appellate review, the 
Board refers them to the RO for all appropriate development.


REMAND

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the current appeal, the veteran contends that 
he suffers from residuals of frozen feet that he incurred 
during active duty in Belgium during the winter of 1944-1945.  
The claims file currently does not contain the service 
medical records from the veteran's period of service from 
March 1944 to November 1945.  The service medical records 
from December 1945 to January 1947, including the separation 
examination, reflect no findings, diagnoses, or treatment 
related to cold injury of the feet.

Private medical records from April 1980 to February 1982 
indicate that the veteran had a ruptured lumbar disc and 
degenerative disc disease of the lumbar spine, as well as a 
cauda equina tumor.  Symptoms included radiating pain and 
weakness of the legs.  In April 1984, the veteran was 
assessed with peripheral neuropathy, believed to be due to B-
12 deficiency, alcoholism, and disc disease.

A January 1999 VA examination was performed by a physician's 
assistant who did not review the claims file.  The veteran 
complained of pain and swelling of the right foot, and 
constant bilateral foot pain and paresthesia of the feet.  He 
stated that he had been told that it was gout.  He reported 
treatment at the Bay Pines and the Lexington VA Medical 
Centers.  Examination of the left foot was negative, while 
examination of the right foot found increased warmth, 
tenderness, swelling, and erythema.  The x-rays disclosed 
osteoporosis of both feet and congenital fusion of the middle 
and distal phalanges of both toes.

In the narrative of the examination, the examiner referred to 
acute cellulitis of the left foot, but he diagnosed acute 
cellulitis of the right foot, possibly gout.  The examiner 
opined that the acute problem of the right foot was not 
related to frostbite in service and that the examination for 
cold injury of the feet was negative.  It was possible that 
the veteran had some minimal peripheral neuropathy, but 
vibratory sensation was intact.  The examiner did not believe 
that alcohol abuse was a factor in any present neuropathy.  
The examiner noted that the veteran had been referred to 
podiatry for definitive evaluation.

VA clinical records show that the veteran reported 
circulation problems in the legs, tingling of the legs, and 
low back pain with radiation to both lower extremities in 
August 1999.  The following month, decreased sensation in the 
S1 pattern of the left leg, evidence of left S1 impingement, 
was present.  In March 2000, the veteran presented with 
chronic low back pain with progressive numbness and weakness 
of the legs.  From August through November 2000, the veteran 
was assessed with degenerative joint disease.  An x-ray of 
the left ankle revealed an old fracture.

During a personal hearing before the RO in February 2000, the 
veteran testified that he had not been diagnosed with cold 
injury, but that he had been diagnosed with arthritis.  
During his hearing before the Board in February 2001, the 
veteran claimed that he received treatment for his feet in 
the 1950's and also identified a private doctor who had 
treated him in 1979.  

A preliminary review of the above evidence shows that the 
veteran's claim must be remanded for several reasons.  First, 
the RO should attempt to obtain and associate with the claims 
file the veteran's service medical records from his first 
period of active service, as this was the time period in 
which the alleged cold injury occurred.  The veteran also 
identified treatment at various VA Medical Centers as well as 
specific private records that are not of record.

In addition, the Board finds the January 1999 VA examination 
to be inadequate as it was not performed by a medical doctor 
and was not performed with a review of the claims file.  In 
addition, the examiner referred to a podiatry examination 
that is not associated with the record.  Finally, the 
evidence of record suggests several possible causes for the 
veteran's foot and lower extremity problems, including cold 
injury, peripheral neuropathy, fracture, arthritis, vascular 
disease, gout, and low back disorder.  For example, the 
veteran served as a paratrooper and believes that he may 
suffer from arthritis as a consequence of the jumps he 
performed in service.  Therefore, the Board finds that the 
veteran should receive a comprehensive examination to 
ascertain the nature of his foot disability and to determine 
if any such disability is related to his period of active 
service.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  Under these circumstances, 
the Board may not properly proceed with appellate review 
until additional development has been accomplished.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again attempt to obtain 
a complete set of the veteran's service 
medical records.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his claimed 
bilateral foot disability, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Specifically, the 
RO should obtain all VA treatment records 
currently not associated with the claims 
file, including any podiatry examination 
that was performed.  Copies of all 
records from all sources the veteran 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder. 

3.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
specialty medical examinations.  Since it 
is important that "each disability be 
viewed in relation to its history"  38 
C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiners for review.  The examiners are 
requested to review all pertinent records 
in the claims file, including the service 
medical records, and the medical opinions 
of all private and VA physicians.  Any 
and all evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  All clinical findings 
and subjective complaints should be 
reported in detail.  The examiners are 
requested to offer an opinion as to the 
nature, severity, and manifestations of 
any lower extremity and bilateral foot 
disability.  In so doing, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that any 
current disability is related to an 
incident of the veteran's period of 
active service.  The opinions must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

4.  The RO should then review the 
examiners' reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

6.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford him an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


